Citation Nr: 1329782	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  06-10 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114 based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.

The case was most recently before the Board in October 2012, at which time the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and readjudication.  In a May 2013 Supplemental Statement of the Case, the AMC continued the denial of the claim.  The case has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To ensure initial consideration of evidence by the agency of original jurisdiction and to obtain private treatment records.

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In the most recent October 2012 remand, the Board directed the RO or the AMC to consider evidence that was associated with the claims file prior to but was not considered when the claim was adjudicated in the May 2012 Supplemental Statement of the Case (SSOC).  The Board also noted that the Veteran submitted additional evidence subsequent to the May 2012 SSOC and had not waived the RO or the AMC's initial consideration of this evidence.  The evidence associated with the claims file that was not considered in the May 2012 SSOC includes the Veteran's VA treatment records dated up until 2011, private treatment records dated through 2012, and additional private treatment records submitted by the Veteran (some of which were duplicative of evidence already of record).  The Board directed the RO to complete additional development of the claim, to include obtaining any additional VA treatment records and private records identified by the Veteran.  The RO was further instructed to provide the Veteran with a new VA examination and to obtain an opinion from VA's Director of Compensation and Pension if necessary.  Thereafter, the Board directed the RO to readjudicate the claim in light of the additional evidence and provide the Veteran and his representative with a SSOC reflecting the consideration of the additional evidence.

Thereafter, the RO or the AMC obtained the Veteran's treatment records from the VA Medical Center in Tampa, Florida, which were dated up until April 2013.  The AMC also requested in a January 2013 letter that the Veteran identify any private physicians from which he received treatment and submit authorizations for VA to obtain the treatment records from these professionals.

In January 2013, the Veteran underwent a VA examination and a medical opinion was obtained with respect to his claim.

The AMC obtained an additional opinion from VA's Director of Compensation and Pension in May 2013.

Thereafter, the AMC readjudicated the claim in a May 2013 SSOC.  However, the May 2013 SSOC does not reflect that the RO/AMC reviewed or considered the Veteran's VA treatment records dated through 2011, his additional VA treatment records dated up until 2013, and his private treatment records.  Specifically, this evidence was not listed in the May 2013 SSOC, nor was it discussed in the reasons and bases portion of the determination.  As these VA and private treatment records have not yet been considered by the RO or the AMC, and the Veteran has not submitted a waiver of review by the agency of original jurisdiction, a remand is again necessary.  38 C.F.R. § 19.37 (2012).  Consequently, on remand, all evidence not previously considered by the RO or the AMC, to include evidence received prior to but not considered in the May 2012 SSOC and all evidence received subsequent to the May 2012 SSOC, must be reviewed and considered by the RO/AMC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the appellant the right to compliance with the remand orders, as a matter of law).   

Additionally, in April 2013, the Veteran identified private treatment records which he asserts are relevant to his claim.  He submitted authorizations for VA to obtain the records of his treatment by Dr. M.W. from two different medical facilities and records from a private radiology facility.  Although it appears records from Dr. M.W. and from at least one of these facilities have already been obtained, it is possible that additional private records are outstanding.  Thus, on remand, the RO or the AMC must endeavor to obtain any outstanding private treatment records, to include records from the physician and medical facilities identified by the Veteran in the authorizations forms received in April 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated from April 2013 to the present.  If any requested records are not available, or the search for such records otherwise yields negative results, that fact should be clearly documented in the claims file.  

2.  Obtain and associate with the clams file all outstanding private treatment records relevant to the claim on appeal, to include the private treatment records from the medical facilities identified by the Veteran in the authorization to release information forms submitted in April 2013.  The RO or the AMC must obtain any outstanding private records identified by the Veteran as relevant to the claim that are not already associated with the claims file or Virtual VA electronic file.  If any requested records are not available, or if the such for any such records otherwise yields negative results, that fact should be clearly documented in the claims file and Veteran should be informed in writing.

3.  After completion of the above, review the claims file and determine if any additional development is needed, to include obtaining an additional medical opinion or another opinion from the Director of Compensation and Pension.  If additional development is warranted, it must be completed prior to any further adjudication of the claim.

4.  Thereafter, readjudicate the Veteran's claim on the basis of additional evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative shall be provided with a SSOC that reflects consideration of ALL evidence received or obtained that was not reflected or considered in the May 2012 SSOC and May 2013 SSOC.  The Veteran must be afforded the requisite opportunity to respond prior to returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


